UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51214 Prudential Bancorp, Inc. of Pennsylvania (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 68-0593604 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1834 Oregon Avenue Philadelphia, Pennsylvania Zip Code (Address of Principal Executive Offices) (215) 755-1500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practical date:as of February 1, 2012, 10,023,495 shares were issued and outstanding. PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION: Item 1. Consolidated Financial Statements Unaudited Consolidated Statements of Financial Condition December 31, 2011 and September 30, 2011 3 Unaudited Consolidated Statements of Operations for the Three Months Ended December 31, 2011 and 2010 4 Unaudited Consolidated Statements of Changes in Stockholders’ Equity and Comprehensive Income for the Three Months Ended December 31, 2011 and 2010 5 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended December 31, 2011 and 2010 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 44 PART II OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. (Removed and Reserved) 44 Item 5. Other Information 45 Item 6. Exhibits 45 SIGNATURES 47 2 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION December 31, September 30, (Dollars in Thousands) ASSETS Cash and amounts due from depository institutions $ $ Interest-bearing deposits Total cash and cash equivalents Investment and mortgage-backed securities available for sale (amortized cost—December 31, 2011, $72,664; September 30, 2011, $71,955) Investment and mortgage-backed securities held to maturity (estimated fair value—December 31, 2011, $102,865; September 30, 2011, $112,721) Loans receivable—net of allowance for loan losses (December 31, 2011, $3,413; September 30, 2011, $3,364) Accrued interest receivable Real estate owned Federal Home Loan Bank stock—at cost Office properties and equipment—net Bank owned life insurance Prepaid expenses and other assets Deferred tax asset-net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Advances from Federal Home Loan Bank Accrued interest payable 41 Advances from borrowers for taxes and insurance Accounts payable and accrued expenses Total liabilities COMMITMENTS AND CONTINGENCIES (Note 8) STOCKHOLDERS’ EQUITY: Preferred stock, $.01 par value, 10,000,000 shares authorized, none issued - - Common stock, $.01 par value, 40,000,000 shares authorized, issued 12,563,750; outstanding - 10,023,495 at December 31, 2011 and September 30, 2011 Additional paid-in capital Unearned ESOP shares ) ) Treasury stock, at cost:2,540,255 shares at December 31, 2011 andSeptember 30, 2011 ) ) Retained earnings Accumulated other comprehensive income Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to unaudited consolidated financial statements. 3 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended December 31, (Dollars in Thousands Except Per Share Amounts) INTEREST INCOME: Interest on loans $ $ Interest on mortgage-backed securities Interest and dividends on investments Interest on interest-bearing deposits 25 33 Total interest income INTEREST EXPENSE: Interest on deposits Interest on borrowings 1 2 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTERESTINCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Fees and other service charges Total other-than-temporary impairment losses ) ) Portion of losses recognized in other comprehensive income, before taxes 32 Net impairment losses recognized in earnings ) ) Other 93 56 Total non-interest income 79 NON-INTEREST EXPENSE: Salaries and employee benefits Data processing Professional services Office occupancy 98 89 Depreciation 84 88 Payroll taxes 64 65 Director compensation 82 Real estate owned expenses Federal Deposit Insurance Corporation insurance Other Total non-interest expense INCOME BEFORE INCOME TAXES INCOME TAXES: Current expense Deferred expense ) Total income tax expense NET INCOME (LOSS) $ $ ) BASIC EARNINGS PER SHARE $ $ ) DILUTED EARNINGS PER SHARE $ $ ) See notes to unaudited consolidated financial statements. 4 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) Accumulated Additional Unearned Other Total Common Paid-In ESOP Treasury Retained Comprehensive Stockholders’ Comprehensive Stock Capital Shares Stock Earnings Income (Loss) Equity Income (Loss) (Dollars in Thousands except per share amounts) BALANCE, OCTOBER 1, 2011 $ $ $ ) $ ) $ $ $ Comprehensive income: Net income Net unrealized holding loss on available for sale securities arising during the period, net of income tax benefit of $35 ) ) ) Reclassification adjustment for other than temporary impairment recognized in earnings net of tax of $13 24 24 24 Comprehensive income $ Excess tax benefit from stock compensation 40 40 Stock option expense 55 55 Recognition and Retention Plan expense 64 64 ESOP shares committed to be released (5,655 shares) - ) 56 - - - 29 BALANCE, December 31, 2011 $ $ $ ) $ ) $ $ $ Accumulated Additional Unearned Other Total Common Paid-In ESOP Treasury Retained Comprehensive Stockholders’ Comprehensive Stock Capital Shares Stock Earnings Income (Loss) Equity Income (Loss) (Dollars in Thousands except per share amounts) BALANCE, OCTOBER 1, 2010 $ $ $ ) $ ) $ $ $ Comprehensive loss: Net loss ) ) ) Net unrealized holding loss on available for sale securities arising during the period, net of income tax benefit of $380 ) ) ) Reclassification adjustment for other than temporary impairment recognized in earnings net of tax of $32 63 63 63 Comprehensive loss $ ) Cash dividend declared ($ 0.05 per share) ) ) Excess tax benefit from stock compensation 39 39 Stock option expense 55 55 Recognition and Retention Plan expense 64 64 ESOP shares committed to be released (5,655 shares) - ) 56 - - - 36 BALANCE, December 31, 2010 $ $ $ ) $ ) $ $ $ See notes to unaudited consolidated financial statements 5 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months EndedDecember 31, OPERATING ACTIVITIES: (Dollars in Thousands) Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Provision for loan losses Depreciation 84 88 Net accretion of premiums/discounts ) ) Net accretion of deferred loan fees and costs ) ) Impairment charge on investment securities 37 95 Share-based compensation expense Compensation expense of ESOP 29 36 Deferred income tax (benefit) expense ) Changes in assets and liabilities which used cash: Accrued interest receivable (1 ) ) Prepaid expenses and other assets Accrued interest payable ) ) Accounts payable and accrued expenses ) ) Net cash used in operating activities ) ) INVESTING ACTIVITIES: Purchase of investment and mortgage-backed securities held to maturity ) ) Purchase of investment and mortgage-backed securities available for sale ) ) Loans originated or acquired ) ) Principal collected on loans Principal payments received on investment and mortgage-backed securities: Held-to-maturity Available-for-sale Proceeds from redemption of FHLB stock Proceeds from sale of real estate owned - Purchases of equipment ) ) Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES: Net increase in demand deposits, NOW accounts, and savings accounts Net decrease in certificates of deposit ) ) Repayment of advances from Federal Home Loan Bank ) ) Increase in advances from borrowers for taxes and insurance Excess tax benefit related to stock compensation 27 39 Cash dividend paid - ) Net cash provided by (used in) financing activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOWINFORMATION: Interest paid on deposits and advances from Federal Home Loan Bank $ $ Income taxes paid $ $ See notes to unaudited consolidated financial statements. 6 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. SIGNIFICANT ACCOUNTING POLICIES Basis of presentation –The accompanying unaudited consolidated financial statements were prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission (“SEC”) for interim information and therefore do not include all the information or footnotes necessary for a complete presentation of financial condition, results of operations, changes in equity and cash flows in conformity with accounting principles generally accepted in the United States of America(“GAAP”).However, all normal recurring adjustments that, in the opinion of management, are necessary for a fair presentation of the financial statements have been included.The results for the three months ended December 31, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2012, or any other period. These financial statements should be read in conjunction with the audited consolidated financial statements of Prudential Bancorp, Inc. of Pennsylvania (the “Company”) and the accompanying notes thereto for the year ended September 30, 2011 included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2011. Use of Estimates in the Preparation of Financial Statements—The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. The most significant estimates and assumptions in the Company’s consolidated financial statements are recorded in the allowance for loan losses, deferred income taxes, other than temporary impairment, and the fair value measurement for financial instruments. Actual results could differ from those estimates. Dividend Payable – Upon declaration of a dividend, a payable is established with a corresponding reduction to retained earnings at the declaration date.There was no dividend payable as of December 31, 2011. Employee Stock Ownership Plan – The Company maintains an employee stock ownership plan (“ESOP”) for substantially all of its full-time employees. The ESOP purchased 452,295 shares of the Company’s common stock for an aggregate cost of approximately $4.5 million in fiscal 2005.Shares of the Company’s common stock purchased by the ESOP are held in a suspense account until released for allocation to participants. Shares are allocated to each eligible participant based on the ratio of each such participant’s compensation, as defined in the ESOP, to the total compensation of all eligible plan participants. As the unearned shares are released from the suspense account, the Company recognizes compensation expense equal to the fair value of the ESOP shares during the periods in which they become committed to be released.To the extent that the fair value of the ESOP shares released differs from the cost of such shares, the difference is charged or credited to equity as additional paid-in capital.As of December 31, 2011, the Company had allocated a total of 152,685 shares from the suspense account to participants.In addition, at such date the total number of shares of Company common stock held by the ESOP was 449,448.For the three months ended December 31, 2011, the Company recognized $29,000 in compensation expense. Share-Based Compensation – The Company accounts for stock-based compensation issued to employees, and where appropriate non-employees, with fair value.Under fair value provisions, stock-based compensation cost is measured at the grant date based on the fair value of the award and is recognized as expense over the appropriate vesting period using the straight-line method.The amount of stock-based compensation recognized at any date must at least equal the portion of the grant date fair value of the award that is vested at that date and as a result it may be necessary to recognize the expense using a ratable method.Determining the fair value of stock-based awards at the date of grant requires judgment, including estimating the expected term of the stock options and the expected volatility of the Company’s stock. In addition, judgment is required in estimating the amount of stock-based awards that are expected to be forfeited. If actual results differ significantly from these estimates or different key assumptions were used, it could have a material effect on the Company’s consolidated financial statements. 7 Dividends with respect to non-vested share awards are held by the Company’s Recognition and Retention Plan (“Plan”) Trust (the “Trust”) for the benefit of the recipients and are paid out proportionately by the Trust to the recipients of stock awards granted pursuant to the Plan as soon as practicable after the stock awards are earned. Treasury Stock – Stock held in treasury by the Company is accounted for using the cost method, which treats stock held in treasury as a reduction to total stockholders’ equity.The average cost per share of the approximately 2.5 million shares which have been repurchased by the Company was $12.45 for purchases through December 31, 2011.The repurchased shares are available for general corporate purposes.As of December 31, 2011, Prudential Mutual Holding Company (“the MHC”) had purchased 568,000 shares at an average cost of $10.30 per share. As of December 31, 2011, 7,478,062 shares were owned by the MHC, 2,540,255 shares had been repurchased by the Company and were held as treasury stock which results in 2,545,433 shares owned by public shareholders. Comprehensive Income (Loss) —The Company presents in the unaudited consolidated statement of changes in stockholders’ equity and comprehensive income (loss) those amounts arising from transactions and other events which currently are excluded from the statements of operations and are recorded directly to stockholders’ equity.For the three months ended December 31, 2011 and 2010, the only components of comprehensive income were net income (loss), unrealized holding gains and losses, net of income tax expense and benefit, on available for sale securities and reclassifications related to realized losses due to other than temporary impairment, net of tax on investment securities. FHLB Stock – FHLB stock is classified as a restricted equity security because ownership is restricted and there is not an established market for its resale. FHLB stock is carried at cost and is evaluated for impairment when certain conditions warrant further consideration. The Company is a member of the Federal Home Loan Bank of Pittsburgh and as such, is required to maintain a minimum investment in stock of the Federal Home Loan Bank that varies with the level of advances outstanding from the Federal Home Loan Bank. The stock is bought from and sold to the Federal Home Loan Bank based upon its $100 par value. The FHLB stock does not have a readily determinable fair value and as such is classified as restricted stock, carried at cost and evaluated for impairment by management. The stock’s value is determined by the ultimate recoverability of the par value rather than by recognizing temporary declines. The determination of whether the par value will ultimately be recovered is influenced by criteria such as the following: (a) the significance of the decline in net assets of the Federal Home Loan Bank as compared to the capital stock amount and the length of time this situation has persisted; (b) commitments by the Federal Home Loan Bank to make payments required by law or regulation and the level of such payments in relation to the operating performance; (c) the impact of legislative and regulatory changes on the customer base of the Federal Home Loan Bank; and (d) the liquidity position of the Federal Home Loan Bank. While the Federal Home Loan Banks have been negatively impacted by the current economic conditions, the Federal Home Loan Bank of Pittsburgh reported profits for 2010 and 2011, remains in compliance with regulatory capital and liquidity requirements and makes redemptions at the par value. With consideration given to these factors, management concluded that the FHLB stock was not impaired at December 31, 2011. Recent Accounting Pronouncements – In April 2011, the FASB issued ASU 2011-02, Receivables (Topic 310):A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.The amendments in this Update provide additional guidance or clarification to help creditors in determining whether a creditor has granted a concession and whether a debtor is experiencing financial difficulties for purposes of determining whether a restructuring constitutes a troubled debt restructuring.The amendments in this Update became effective for the first interim or annual reporting period beginning on or after June 15, 2011, and are to be applied retrospectively to the beginning annual period of adoption.As a result of applying these amendments, an entity may identify receivables that are newly considered impaired.For purposes of measuring impairment of those receivables, an entity should apply the amendments prospectively for the first interim or annual period beginning on or after June 15, 2011.The Company has provided the necessary disclosures in Note 4. 8 In April 2011, the FASB issued ASU 2011-03, Transfers and Services (Topic 860): Reconsideration of Effective Control for Repurchase Agreements.The main objective in developing this Update is to improve the accounting for repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.The amendments in this Update remove from the assessment of effective control (1) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (2) the collateral maintenance implementation guidance related to that criterion.The amendments in this Update apply to all entities, both public and nonpublic.The amendments affect all entities that enter into agreements to transfer financial assets that both entitle and obligate the transferor to repurchase or redeem the financial assets before their maturity.The guidance in this Update is effective for the first interim or annual period beginning on or after December 15, 2011 and should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date.Early adoption is not permitted.This ASU is not expected to have a significant impact on the Company’s financial statements. In May 2011, the FASB issued ASU 2011-04, Fair Value Measurement (Topic 820):Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.The amendments in this Update result in common fair value measurement and disclosure requirements in U.S. GAAP and International Financial Reporting Standards (“IFRSs”).Consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements.The amendments in this Update are to be applied prospectively.For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011.For nonpublic entities, the amendments are effective for annual periods beginning after December 15, 2011.Early application by public entities is not permitted. This ASU is not expected to have a significant impact on the Company’s financial statements. In June 2011, the FASB issued ASU 2011-05, Comprehensive Income (Topic 220):Presentation of Comprehensive Income.The amendments in this Update improve the comparability, clarity, consistency, and transparency of financial reporting and increase the prominence of items reported in other comprehensive income.To increase the prominence of items reported in other comprehensive income and to facilitate convergence of U.S. GAAP and IFRS, the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated.The amendments require that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements.In the two-statement approach, the first statement should present total net income and its components followed consecutively by a second statement that should present total other comprehensive income, the components of other comprehensive income, and the total of comprehensive income.All entities that report items of comprehensive income, in any period presented, will be affected by the changes in this Update.For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.For nonpublic entities, the amendments are effective for fiscal years ending after December 15, 2012, and interim and annual periods thereafter.The amendments in this Update should be applied retrospectively, and early adoption is permitted.This ASU is not expected to have a significant impact on the Company’s financial statements. In September 2011, the FASB issued ASU 2011-08, Intangibles – Goodwill and Other Topics (Topic 350): Testing Goodwill for Impairment.The objective of this update is to simplify how entities, both public and nonpublic, test goodwill for impairment.The amendments in the Update permit an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in Topic 350.The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent.Under the amendments in this Update, an entity is not required to calculate the fair value of a reporting unit unless the entity determines that it is more likely than not that its fair value is less than its carrying amount.The amendments in this Update apply to all entities, both public and nonpublic, that have goodwill reported in their financial statements and are effective for interim and annual goodwill impairment tests performed for fiscal years beginning after December 15, 2011.Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued or, for nonpublic entities, have not yet been made available for issuance.This ASU is not expected to have a significant impact on the Company’s financial statements. 9 In September 2011, the FASB issued ASU 2011-09, Compensation-Retirement Benefits-Multiemployer Plans (Subtopic 715-80): Disclosures about an Employer’s Participation in a Multiemployer Plan.The amendments in this Update will require additional disclosures about an employer’s participation in a multiemployer pension plan to enable users of financial statements to assess the potential cash flow implications relating to an employer’s participation in multiemployer pension plans.The disclosures also will indicate the financial health of all of the significant plans in which the employer participates and assist a financial statement user to access additional information that is available outside the financial statements.For public entities, the amendments in this Update are effective for annual periods for fiscal years ending after December 15, 2011, with early adoption permitted.For nonpublic entities, the amendments are effective for annual periods of fiscal years ending after December 15, 2012, with early adoption permitted.The amendments should be applied retrospectively for all prior periods presented.This ASU is not expected to have a significant impact on the Company’s financial statements. In December 2011, the FASB issued ASU 2011-10, Property, Plant, and Equipment (Topic 360):Derecognition of in Substance Real Estate-a Scope Clarification.The amendments in this Update affect entities that cease to have acontrolling financial interest in a subsidiary that is in substance real estate as a result of default on the subsidiary’s nonrecourse debt. Under the amendments in this Update, when a parent (reporting entity) ceases to have a controlling financial interest in a subsidiary that is in substance real estate as a result of default on the subsidiary’s nonrecourse debt, the reporting entity should apply the guidance in Subtopic 360-20to determine whether it should derecognize the in substance real estate. Generally, a reporting entity would not satisfy the requirements to derecognize the in substance real estate before the legal transfer of the real estate to the lender and the extinguishment of the related nonrecourse indebtedness.That is, even if the reporting entity ceases to have a controlling financial interest under Subtopic 810-10, the reporting entity would continue to include the real estate, debt, and the results of the subsidiary’s operations in its consolidated financial statements until legal title to the real estate is transferred to legally satisfy the debt.The amendments in this Update should be applied on a prospective basis to deconsolidation events occurring after the effective date.Prior periods should not be adjusted even if the reporting entity has continuing involvement with previously derecognized in substance real estate entities.For public entities, the amendments in this Update are effective for fiscal years, and interim periods within those years, beginning on or after June 15, 2012.For nonpublic entities, the amendments are effective for fiscal years ending after December 15, 2013, and interim and annual periods thereafter. Early adoption is permitted.This ASU is not expected to have a significant impact on the Company’s financial statements. In December 2011, the FASB issued ASU 2011-11, Balance Sheet (Topic 210):Disclosures about Offsetting Assets and Liabilities.The amendments in this Update affect all entities that have financial instruments and derivative instruments that are either (1) offset in accordance with either Section 210-20-45or Section 815-10-45or (2) subject to an enforceable master netting arrangement or similar agreement.The requirements amend the disclosure requirements on offsetting in Section 210-20-50.This information will enable users of an entity’s financial statements to evaluate the effect or potential effect of netting arrangements on an entity’s financial position, including the effect or potential effect of rights of setoff associated with certain financial instruments and derivative instruments in the scope of this Update.An entity is required to apply the amendments for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods.An entity should provide the disclosures required by those amendments retrospectively for all comparative periods presented.This ASU is not expected to have a significant impact on the Company’s financial statements. 10 In December 2011, the FASB issued ASU 2011-12, Comprehensive Income (Topic 220):Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05.In order to defer only those changes in Update 2011-05 that relate to the presentation of reclassification adjustments, the paragraphs in this Update supersede certain pending paragraphs in Update 2011-05.Entities should continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect before Update 2011-05.All other requirements in Update 2011-05 are not affected by this Update, including the requirement to report comprehensive income either in a single continuous financial statement or in two separate but consecutive financial statements. Public entities should apply these requirements for fiscal years, and interim periods within those years, beginning after December 15, 2011. Nonpublic entities should begin applying these requirements for fiscal years ending after December 15, 2012, and interim and annual periods thereafter.This ASU is not expected to have a significant impact on the Company’s financial statements. 2. EARNINGS PER SHARE Basic earnings per common share is computedby dividing net income available to common shareholders by the weighted average number of shares of common stock outstanding, net of any treasury shares, during the period.Diluted earnings per share is calculated by dividing net income available to common shareholders by the weighted average number of shares of common stock outstanding, net of any treasury shares, after consideration of the potential dilutive effect of common stock equivalents (“CSEs”), based upon the treasury stock method using an average market price for the period. The calculated basic and diluted earnings per share are as follows: Quarter Ended December 31, Basic Diluted Basic Diluted (Dollars in Thousands Except Per Share Data) Net income (loss) $ $ $ ) $ ) Weighted average shares outstanding Effect of common stock equivalents - - - Adjusted weighted average shares used in earnings per share computation Earnings per share - basic and diluted $ $ $ ) $ ) Due to the net loss recognized for the quarter ended December 31, 2010, the inclusion of any CSEs related to stock compensation plans would decrease the amount of net loss per share for the quarter and be antidilutive.Consequently, basic and diluted weighted average shares outstanding are equal for the quarter ended December 31, 2010.Had net income been recognized for the quarter ended December 31, 2010, there would have been an additional 92,503 shares used in the diluted earnings per share calculation. 11 3. INVESTMENT AND MORTGAGE-BACKED SECURITIES The amortized cost and fair value of investment and mortgage-backed securities, with gross unrealized gains and losses, are as follows: December 31, 2011 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (Dollars in Thousands) Securities Held to Maturity: U.S. government and agency obligations $ $ $ ) $ Mortgage-backed securities - U.S. government agencies - Total securities held to maturity $ $ $ ) $ Securities Available for Sale: U.S. government and agency obligations $ $
